Citation Nr: 0314321	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  99-20 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION


The veteran had active duty service from November 1966 to 
November 1969.  

This case is before the Board of Veterans' Appeals on appeal 
from a March 1999 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in April 1999, a statement of the 
case was issued in August 1999, and a substantive appeal was 
received in August 1999.  The veteran testified at a RO 
hearing in December 1999 and at a Board videoconference 
hearing in December 2002.

In April 2003, additional evidence was received from the 
veteran, some of which evidence has not yet been reviewed by 
the RO.  However, in light of the following decision there is 
no resulting prejudice to the veteran by the Board proceeding 
with appellate review at this time. 


FINDING OF FACT

The veteran currently has PTSD which is based on a verified 
in-service stressor.


CONCLUSION OF LAW

PTSD was incurred during the veteran's active duty service. 
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  However, in the instant case the Board need not 
determine whether all notice and assistance provisions of 
VCAA have been followed since there is no resulting prejudice 
to the veteran as a result of any failure under VCAA in light 
of the following favorable decision.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  Where, however, the VA determines that the 
veteran did not engage in combat with the enemy and was not a 
POW, or the claimed stressor is not related to combat or POW 
experiences, the veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence corroborating the stressor.  West 
v. Brown, 7 Vet. App. 70, 76 (1994).

A review of the medical evidence establishes a diagnosis of 
PTSD in the mid-1990s related to traumatic experiences in 
Vietnam.  VA Outpatient treatment records indicate a 
diagnosis of PTSD based on "combat" in Vietnam.  The 
remaining issue for consideration is whether the veteran has 
met his burden of proof in establishing that the claimed in-
service stressors actually occurred.  As noted earlier, the 
veteran's burden of proof depends on whether the veteran was 
engaged in combat with the enemy.  The veteran's service 
records indicate that he served with the 92nd Engineering 
Battalion and he received a National Defense Service Medal, a 
Vietnam Service Medal and a Vietnam Campaign Medal.  The 
veteran does not specifically claim to have engaged in combat 
with the enemy, and his service records do not reflect any 
commendations or citations for combat with the enemy.  
Therefore, the lower burden of proof for combat veterans does 
not apply in the instant case.

However, after reviewing the evidence of record, the Board 
finds that credible evidence of the veteran's in-service 
stressors has been received.  By way of statements submitted 
in August 1998 and testimony given at a Travel Board hearing 
in December 2002, the veteran describes several in-service 
stressors.  The first was a young boy being blown up near his 
jeep in Saigon in August 1969; the second was a firefight 
that involved taking small arms fire and incoming mortars 
while on guard duty in a bunker at Long Binh and seeing dead 
bodies in the aftermath of the battle in February 1969; and 
the third was seeing the burning bodies of two of his 
civilian friends in January 1969.  For the February 1969 
incident, the veteran also described one of the bunkers close 
to his being hit and there being heavy air support 

By way of correspondence dated August 1999, the RO contacted 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR) to verify the above-described events.  The 
USASCRUR's February 2001 response did not confirm the 
occurrence of the first and third stressors.  However, the 
Operational Reports sent by the USASCRUR confirm attacks 
against Long Binh, the documented base camp area location of 
the veteran's unit during the reporting period.  In fact, the 
operational report for the veteran's unit documents that in 
February 1969, elements of a NVA sapper unit made several 
probes at the battalion subsector perimeter, Long Binh.  The 
report stated that the enemy was repelled by the 92nd 
Engineer Battalion subsector units alerted and on line during 
the action.  Cobra gunships and elements of the 720th 
Military Police Battalion made direct contact with the enemy 
outside of the perimeter.  During the operation, the enemy 
suffered 23 confirmed killed in action.  The veteran's 
description of events is entirely consistent with the 
description from the operational reports.  Thus, the Board 
finds that the veteran's February 1969 in-service stressor is 
corroborated by the operational reports from the USASCRUR.

The Board notes that the RO's March 2001 supplement statement 
of the case states that the veteran's claim was denied 
because the operational reports do not mention any personnel 
specifically and because there is no evidence that the 
veteran was in fact involved in any of the actions reported.  
According to the RO, this lack of specific reference to the 
veteran in his corroborating evidence is fatal to his claim.
However, the Board notes that the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") has 
recently held that the fact that a veteran was stationed in a 
unit that was present while attacks occurred would strongly 
suggest that he was, in fact, exposed to the attacks.  In 
other words, the veteran's presence with the unit at the time 
such attacks occurred corroborates his statement that he 
experienced such attacks personally.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  The Court has also held 
that although a noncombat veteran's testimony alone is 
insufficient proof of a stressor, there need not be 
corroboration of every detail.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996); Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).

In the present case, although the USASCRUR was unable to 
verify whether the veteran was directly involved in combat 
operations, there is independent evidence, as noted by the 
operational reports, of the combat action in Vietnam by the 
veteran's unit during his presence in the area.

In light of the foregoing evidence, the Board is compelled to 
conclude that the veteran's alleged in-service stressor has 
been sufficiently verified with independent evidence.  
Therefore, as the medical evidence demonstrates a diagnosis 
of PTSD related to traumatic experiences in Vietnam that have 
been sufficiently and independently verified, entitlement to 
service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is warranted.  The 
appeal is granted.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

